TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00477-CR



                                  Raul Saucedo-Zavala, Appellant

                                                    v.

                                    The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY,
        NO. C-1-CR-11-501628, THE HONORABLE MIKE DENTON, JUDGE PRESIDING



                                               ORDER

PER CURIAM

               The reporter’s record in this appeal was due to be filed on July 19, 2013. By letter dated

August 6, 2013, this Court’s clerk sent notice to the court reporter, Christine Regalado Gutierrez, that

the reporter’s record was overdue. The clerk instructed Gutierrez to tender the reporter’s record for

filing on or before August 16, 2013 or explain in writing the reason for delay, giving an estimate of

when the record would be filed. To date, no record or explanation for the lack of record has been filed.

               We therefore order Gutierrez to tender the reporter’s record for filing in this case no later

than September 27, 2013. See Tex. R. App. P. 35.3(c), 37.3(a)(2). If the record is not tendered by that

date, Gutierrez may be required to show cause why she should not be held in contempt of court.

               It is so ordered on September 13, 2013.



Before Justices Puryear, Rose, and Goodwin

Do Not Publish